DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-10 are allowed. 
	The present invention is directed to an image processing apparatus and a non-transitory computer readable medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
selecting one of multiple modes including first and second modes; 
selecting an image; and 
making a determination of whether to issue an instruction to (i) remove an end portion of the selected image in a width direction, or (ii) add a margin to the end portion of the selected in the width direction, based on a relationship between a width of the selected image and a height of the selected image; 
in response to the first mode being selected, creating an image by processing the selected image in accordance with the determination; and 
in response to the second mode being selected, not creating the image by processing the selected image in accordance with the determination.  


Regarding claim 1, Grosz et al. (US 2006/0114497) discloses the field of electronic commerce and pertains particularly to methods and apparatus for determining effective aspect ratios to reduce print errors relative to content print output from an online collage-based editor.
Fujiwara (US 2016/0205269 A1) discloses an information processing device includes a display; a communication interface; and a controller.
However, Grosz et al. (US 2011/0013203 A1) in view of Fujiwara (US 2016/0205269 A1) do not specifically disclose “in response to the first mode being selected, creating an image by processing the selected image in accordance with the determination; and in response to the second mode being selected, not creating the image by processing the selected image in accordance with the determination”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 6 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 6 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-5, 7-10, the instant claims are dependent on allowable claims and thus allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG N VO/Primary Examiner, Art Unit 2672